Title: To James Madison from George Davis, 21 September 1808
From: Davis, George
To: Madison, James



No. 7. (triplicate)
Sir,
Tripoli 21. September 1808.

I had the honor to receive, on the 30. August, a letter from the Department of State dated the 25. May, acknowledging the receipt of several communications from this office up to the 15. October 1807.
The letters addressed to me by the Ex-Bashaw of Tripoli, as well as those from Mr. Barker, describe in strong terms the destitute situation of His Excellency.  Hence his refusal to comply with the stipulations of the Convention, by which his distress would have been relieved, must be ascribed either to extreme timidity and unfounded apprehensions for his personal safety, or to his fostering pretensions such as I am persuaded the Government of the United States would never countenance.
My last dispatches, among other enclosures, contain the copy of a letter to Sidi Ahmet, which, with two exceptions submits to his judgement or inclination the choice of his future residence.  His brother considers his departure from Syracuse indispensably necessary, previous to according him any succour; but a difficulty in the execution of the measure, on the part of the Exile, may be readily anticipated, and which certainly will not be removed by the Bashaw, his pecuniary embarrassments.  I do believe that to free him from debt and enable him to leave Syracuse, would require at least eight thousand dollars; and whence can he obtain this assistance?
Under existing circumstances, but feeble hopes can be indulged that a decent maintainance will be provided for Sidi Ahmet by his brother.  To attain this object his fears must be destroyed and the United States must make advances, not only with a liberal but a profuse hand, with the prospect of thus incurring similar calls on their bounty in future.  Should, however, any new arrangement be suggested, or the discussion of the subject renewed, in any form, nothing definite will be concluded until I am favored with your instructions.
I beg leave to recal your attention to the claim for the Gun-boats so often recurred to by the Bashaw.  Neither Mr. Lear’s communications, nor any information I have been able to obtain, allow me to determine with what degree of justice His Excellency considers the intimation given of their restoration as binding on the Government.  As the affair now rests, we labor under the appearance of a decisive refusal, as well as of disregard to our promises; without the power of assigning the reasons upon which one is founded, or the other misconceived.  Permit me to add, that the marked respect evinced by His Excellency for the feelings of our government in their connexion with his brother, merits some attention; particularly the liberal offers made by him after the rejection of the Convention.
By the enclosed extracts from the Journal you will perceive that additional employment is given to the Bashaw’s cruizers in consequence of the orders they have received to Capture Imperials. This step is encouraged rather than disapproved of by the British government. Indeed as soon as peace shall open a free navigation to the Northern powers (it is probable that many of their defenceless merchantmen will fall a prey to the thoughtless security of their governments).
I very much regret that I cannot, without great indiscretion, render a service to a power whose former Consul was once very useful to us, by freely communicating to their present one. The information I possess relative to the hostile intentions of this government.  I have the honor to be With great respect & Consideration, Sir, Your most obedient servant,

George Davis

